PER CURIAM:
Roosevelt Lanes, Inc., debtor in possession, appeals from a judgment and order entered in the United States District Court for the Eastern District of New York, Joseph C. Zavatt, Chief Judge, reversing an order of a referee in bankruptcy denying a reclamation petition of Brunswick Corporation, conditional vendor of automatic pin setters, for failure to file under Sec. 66-a of the New York Personal Property Law, McKinney’s Gon-sol.Laws, c. 41, an extension agreement, and granting the reclamation petition. We affirm the judgment and order of the District Court on the reasoned opinion of Chief Judge Zavatt, 234 F.Supp. 842 (E.D.N.Y.1964).